Case: 15-11457   Date Filed: 02/27/2017   Page: 1 of 7


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 15-11457; 15-14333
                        Non-Argument Calendar
                      ________________________

                       Agency No. A206-528-865



ROBERTO BAUTISTA-GARCIA,

                                             Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                             Respondent.

                      ________________________

                 Petitions for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (February 27, 2017)

Before MARCUS, WILLIAM PRYOR and BLACK, Circuit Judges

PER CURIAM:
              Case: 15-11457     Date Filed: 02/27/2017    Page: 2 of 7


      Roberto Bautista-Garcia, an alien previously convicted of possession of a

controlled substance, filed two petitions for review challenging the Board of

Immigration Appeals’ (BIA) orders: (1) affirming the Immigration Judge’s (IJ)

denial of his claims for withholding of removal and Convention Against Torture

relief, and finding him ineligible for humanitarian asylum; and (2) denying his

motion to reopen removal proceedings both as untimely and alternatively on the

merits. We consolidated the petitions for purposes of appeal, and address each

petition in turn. After review, we deny the petition in part and dismiss in part.

                         I. HUMANITARIAN ASYLUM

       In his first petition for review, Bautista-Garcia contends the BIA failed to

give reasoned consideration to his humanitarian asylum claim because it wholly

failed to address his claim that he would suffer “other serious harm” if returned to

Guatemala.

      As an initial matter, Bautista-Garcia does not dispute his cocaine possession

conviction triggers the criminal alien bar. 8 U.S.C. §§ 1252(a)(2)(C),

1182(a)(2)(A)(i)(II) (stating we lack jurisdiction to review any final removal order

against an alien who is removable by reason of having committed a controlled

substance offense). If the criminal alien jurisdictional bar applies, we nonetheless

retain jurisdiction to consider constitutional challenges and questions of law arising

out of the alien’s removal proceedings. 8 U.S.C. § 1252(a)(2)(D).


                                          2
              Case: 15-11457       Date Filed: 02/27/2017   Page: 3 of 7


      We have jurisdiction to review the legal question of whether the BIA gave

reasoned consideration to Bautista-Garcia’s arguments regarding humanitarian

asylum. See Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d 1224, 1231 (11th Cir.

2013) (explaining the question of whether the BIA gave reasoned consideration to

a petitioner’s claims is a question of law). However, to the extent he disputes the

BIA’s factual findings or the weight and significance the BIA gave to each piece of

evidence, we lack jurisdiction to review these types of challenges. Id. at 1232

(stating the review of whether the agency gave reasoned consideration to a petition

does not provide us with jurisdiction to review whether sufficient evidence

supports the agency’s decision, and we still “lack jurisdiction to review petitions

that contest the weight and significance given [by the Board] to various pieces of

evidence” (quotations omitted)).

      The BIA must consider all evidence that an applicant has submitted. Tan v.

U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006). Where the BIA has given

reasoned consideration to the petition, and made adequate findings, we will not

require the BIA address specifically each claim made by the petitioner or each

piece of evidence presented. Id. The BIA “must consider the issues raised and

announce its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and thought and not merely reacted.” Id. (quotations omitted).




                                           3
              Case: 15-11457     Date Filed: 02/27/2017   Page: 4 of 7


      Humanitarian asylum allows the agency to grant asylum to an alien who

suffered past persecution even when the presumption of a well-founded fear of

future persecution has been rebutted by the government. See 8 C.F.R.

§ 1208.13(b)(1)(ii). An alien applicant may be granted humanitarian asylum if:

      (A) The applicant has demonstrated compelling reasons for being
      unwilling or unable to return to the country arising out of the severity
      of past persecution; or

      (B) The applicant has established that there is a reasonable possibility
      that he or she may suffer other serious harm upon removal to that
      country.

See id. § 1208.13(b)(1)(iii)(A), (B).

      The BIA gave reasoned consideration to Bautista-Garcia’s claim for

humanitarian asylum because the BIA “consider[ed] the issues raised and

announce[d] its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and though and not merely reacted.” Tan, 446 F.3d at 1374. First,

while Bautista-Garcia’s brief to the BIA did cite both the “severity of past

persecution” and “other serious harm” provisions for humanitarian asylum relief,

his arguments were solely based on his past persecution and its severity and

effects, which the BIA addressed in its decision. Further, Bautista-Garcia points to

no specific argument or evidence the BIA overlooked or failed to address. The

BIA addressed the arguments presented in Bautista-Garcia’s brief regarding

humanitarian asylum. Perez-Guerrero, 717 F.3d 1231-33. Accordingly, we deny


                                          4
               Case: 15-11457     Date Filed: 02/27/2017     Page: 5 of 7


Bautista-Garcia’s petition for review as to this issue to the extent it alleges a failure

to give reasoned consideration, and dismiss it for lack of jurisdiction otherwise.

                             II. MOTION TO REOPEN

      In his second petition for review, Bautista-Garcia contends that, although his

motion to reopen was untimely, he was entitled to equitable tolling due to his

diligence in pursuing his rights and the ineffective assistance of his counsel,

attorney Mei Chen.

      We lack jurisdiction over Bautista-Garcia’s challenges to the BIA’s order

denying his motion to reopen. First, even if Bautista-Garcia’s ineffective

assistance of counsel claims qualified as constitutional claims under 8 U.S.C.

§ 1252(a)(2)(D), we lack jurisdiction to consider those claims because they are

unexhausted. See 8 U.S.C. § 1252(d)(1) (we may review a final order of removal

only if the alien has exhausted all administrative remedies available to the alien as

a matter of right); Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1251

(11th Cir. 2006) (we “lack jurisdiction to consider a claim raised in a petition for

review unless the petitioner has exhausted his administrative remedies with respect

thereto”). Although Bautista-Garcia asserts his current ineffective assistance of

counsel claims as to competency and his “other serious harm” humanitarian

asylum claim are exhausted because he raised the issue of ineffective assistance of

counsel in his motion to reopen, this only satisfies half of the exhaustion


                                            5
              Case: 15-11457     Date Filed: 02/27/2017   Page: 6 of 7


requirement. See Jeune v. U.S. Att’y Gen., 810 F.3d 792, 800 (11th Cir. 2016)

(stating “[a] petitioner has not exhausted a claim unless he has both raised the ‘core

issue’ before the BIA, and also set out any discrete arguments he relies on in

support of that claim” (internal citation omitted)). While Bautista-Garcia’s pro se

motion to reopen raised the issue of ineffective assistance of counsel, his present

discrete arguments, as to his competency and “other serious harm” challenge, were

not presented to the BIA, and therefore, are not exhausted. Id. In other words,

Bautista-Garcia exhausted an issue of ineffective assistance of counsel, but not the

same ineffective assistance issue he argues to us now.

      Second, Bautista-Garcia has abandoned the ineffective assistance and newly

discovered evidence claims that he did exhaust before the BIA, as those arguments

are not included in his brief before us. See Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1228 n.2 (11th Cir. 2005) (noting when an applicant fails to offer argument

on an issue, that issue is abandoned).

      Bautista-Garcia’s only exhausted argument regarding reopening is his

challenge to the BIA’s equitable tolling decision. But we lack jurisdiction to

review that argument even if it were a legal or constitutional issue not barred by

Bautista-Garcia’s criminal conviction. See Malu v. U.S. Att’y Gen., 764 F.3d 1282,

1290 (11th Cir. 2014) (holding we lack jurisdiction to review claims raised by an

immigration petitioner over which we would otherwise have jurisdiction, if a


                                          6
              Case: 15-11457    Date Filed: 02/27/2017   Page: 7 of 7


ruling in the petitioner’s favor would not affect the judgment rendered by the BIA).

Because Bautista-Garcia abandoned all of the ineffective assistance and newly

discovered elements claims that he argued justified reopening—that is, all of the

merits of his motion to reopen—any ruling in his favor on the equitable tolling

issue would not affect the BIA’s judgment. Thus, our review of Bautista-Garcia’s

equitable tolling claim could not change the BIA’s underlying decision as to the

merits of Bautista-Garcia’s motion to reopen, and such a review would amount to

nothing more than an advisory opinion that we lack jurisdiction to render. See

Malu, 764 F.3d at 1290. Accordingly, we dismiss Bautista-Garcia’s petition for

review with respect to the order denying his motion to reopen.

      PETITIONS DENIED IN PART, DISMISSED IN PART.




                                         7